 


113 HR 680 IH: Rilya Wilson Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 680 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Ms. Wilson of Florida (for herself, Mr. Garamendi, Ms. Kaptur, Ms. Chu, Mr. Grijalva, Ms. Waters, Ms. Brown of Florida, Mr. Rangel, Mr. Meeks, Ms. Edwards, Mr. Conyers, Mr. Rush, Ms. Lee of California, Ms. Eddie Bernice Johnson of Texas, Mr. Moran, Mr. Cicilline, Mr. Peters of Michigan, Ms. Castor of Florida, Mr. Ellison, Mr. Butterfield, Mrs. Christensen, Mr. Hastings of Florida, Mr. Lewis, Mr. Deutch, Mr. Cummings, Mr. Diaz-Balart, Mr. Al Green of Texas, Ms. Bass, Mr. Carson of Indiana, Mr. Connolly, Ms. Hahn, Mr. Nadler, Mr. Larson of Connecticut, Mr. Holt, Mr. Cooper, Mr. Thompson of Mississippi, Ms. DeLauro, Ms. Sewell of Alabama, Ms. Jackson Lee, Mr. Grimm, Mr. Clay, Mrs. Carolyn B. Maloney of New York, Mr. Rooney, Mrs. Negrete McLeod, Ms. Moore, Ms. McCollum, Mr. Danny K. Davis of Illinois, Ms. Ros-Lehtinen, Mr. DeFazio, Ms. Roybal-Allard, Mr. Honda, Mr. Fattah, and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require State child welfare agencies to promptly report information on missing or abducted children to law enforcement authorities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rilya Wilson Act. 
2.Requirement that State child welfare agencies report information on missing or abducted children to the National Crime Information Center 
(a)State plan requirementSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— 
(1)in paragraph (32), by striking and at the end; 
(2)in paragraph (33), by striking the period and inserting ; and; and 
(3)by inserting after paragraph (33) the following: 
 
(34)provides that the State has in effect procedures that require the State agency to promptly report information on missing or abducted children to law enforcement authorities for entry into the National Crime Information Center database.. 
(b)RegulationsThe Secretary of Health and Human Services shall promulgate regulations to implement section 471(a)(34) of the Social Security Act, as added by subsection (a) of this section. 
(c)Effective dateThe amendments made by subsection (a) shall take effect 1 year after the date of the enactment of this Act, without regard to whether the regulations required by subsection (b) have been promulgated. 
3.Amendments to the National Child Search Assistance Act of 1990Paragraph (4) of section 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended— 
(1)in the matter preceding subparagraph (A), by striking (2) and inserting (3); 
(2)in subparagraph (A), by inserting , and a recent photograph after dental records; 
(3)in subparagraph (B), by striking and after the semicolon; 
(4)by redesignating subparagraph (C) as subparagraph (D); and 
(5)by inserting after subparagraph (B) the following: 
 
(C)notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution; and. 
 
